     Case 4:19-mj-00148 Document 4 Filed in TXSD on 01/24/19 Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                                 ENTERED
                            HOUSTON DIVISION                                     January 24, 2019
                                                                                David J. Bradley, Clerk

UNITED STATES OF AMERICA                    §
                                            §
versus                                      §          Case No. 4:19−mj−00148
                                            §
Kevin Lee Garrick                           §


                          ORDER APPOINTING COUNSEL


      Because the defendant has satisfied this court that he or she is financially eligible
for court-appointed counsel, the court appoints the Federal Public Defender to represent
the defendant.


      Signed at Houston, Texas, on January 24, 2019.
